*495The court decided that the plaintiff was entitled to recover, in an opinion per curiam,, as follows:
Plaintiff’s mother was dependent upon him for her support from July 29,1939, to the date of her death on July 11,1941, and plaintiff, therefore, is entitled to recover under numerous decisions of this court.
In the computation of the amount due on the assumption that plaintiff’s mother was dependent upon him, the Comptroller General has deducted the value of the quarters occupied by plaintiff, but these have been found to be inadequate, and the deduction, therefore, is improper. Mumma v. United States, 99 C. Cls. 261.
Plaintiff is entitled to recover, but entry of judgment will be suspended until the incoming of a report from the General Accounting Office showing the amount due computed in accordance with this opinion. It is so ordered.
In accordance with the above opinion, and upon a report from the General Accounting Office showing the amount due thereunder, and upon motion for judgment by plaintiff, judgment was entered for the plaintiff in the sum of $1,116.07 on. May 1,1944.